DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants filed new claims on 11/30/2020.
The new claims are not supported by the original disclosure.
As to all claims the original disclosure fails to support a cleaning assembly comprising a suction apparatus and a cleaning pad holder for holding one or more cleaning pads.
The original disclosure fails to support a cleaning pad holder for holding one or more cleaning pads for the cleaning assembly comprising a suction apparatus.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
	As to claims 10, 11, 33: 
The original disclosure fails to support the suction apparatus integrated in the cleaning pad holder.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
	As to claim 11:
The original disclosure fails to support the intake area of the suction apparatus covered at least in part by one or more cleaning pads.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
As to claim 12:
The original disclosure fails to support an inlet of the suction apparatus disposed in front of the cleaning pad holder.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
As to claim 13:
The original disclosure fails to support the suction apparatus configured to collect debris that accumulate along a front edge of the one or more cleaning pads when the vacuum function is activated.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
As to claims 18 and 19:
The original disclosure fails to support a dust sensor configured to identify an amount of debris accumulated on one or more cleaning pads.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
As to claim 21:
The original disclosure fails to support the cleaning robot as claimed with one or more cleaning pads comprising an electrostatic sheet.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
As to claim 22:
The original disclosure fails to support the cleaning robot as claimed with the cleaning assembly movable relative to the drive system.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
As to claims 23 and 24:
The original disclosure fails to support the cleaning the cleaning assembly comprising a bin configured to collect debris picked up the suction apparatus.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
As to claim 24:
The original disclosure fails to support the cleaning robot as claimed with a transparent bin.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
As to claim 30:
The original disclosure fails to support identifying, using a dust sensor, an amount of debris accumulated on the one or more cleaning pads. The original disclosure also fails to support activating the vacuum function based on the identified amount of debris.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
As to claims 37 and 38:
The original disclosure fails to support the cleaning the cleaning assembly comprising a bin configured to collect debris picked up the suction apparatus.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
As to claim 38:
The original disclosure fails to support the cleaning robot as claimed with the cleaning assembly as recited by claims 32/37 together with a nozzle to dispense fluid onto the floor surface and another bin configured to store the fluid.
	The applicants have not indicated which part of the original disclosure supports the referenced limitation.
	The examiner was not able to find the support for the referenced limitation in the original disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9, 11-13, 15-23, 25, 27-32, 34-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2003-010076.
JP 2003-010076 teaches an apparatus and a method as claimed.
The apparatus comprises the drive system and the cleaning assembly as claimed.
The apparatus also comprises a controller configured as claimed. 
The cleaning assembly comprises a cleaning pad (14) and a holder as claimed and a suction apparatus (24) with an inlet (21) and a bin (26) as claimed.
The cleaning pad is disclosed as collecting the dust by static electricity, thus it is disclosed as an electrostatic one.
The apparatus also comprises a dust sensor as claimed.
The disclosed method comprises the steps as claimed.
The apparatus is disclosed as moving forward and backward.
See the entire document, especially Figures 1-5 and the related description. The details of the apparatus are best show at Figures 2 and 3 and the related description.
The method of operation is best disclosed at least at [0006-34].
The method comprises an intermittent functioning of the suction device,
The functioning of the suction apparatus is performed at the intervals set by the user or activated by the input of the dust sensor or depends from the phase of the cleaning such as a change of the direction.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, 14, 24, 26, 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2003-010076.
As to claims 10 and 33:
JP 2003-010076, as applied above, teaches an apparatus as claimed except for the specific recitation of the suction apparatus integrated into the pad holder.
These claims are not supported by the original disclosure.
Further, it has been held that making parts integral is obvious In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
As to claims 14 and 26:
JP 2003-010076, as applied above, teaches an apparatus/method as claimed except for the specific recitation of the duty cycle being less than 5%.
JP 2003-010076 teaches that the intervals of operation of the suction device are set by the user or using a dust sensor as a function of the degree of soiling of the floor.
It would have been obvious to an ordinary artisan at the time the invention was made to find optimum intervals of functioning (duty cycle) depending from the soiling of the floor by routine experimentation.

As to claim 24:
JP 2003-010076, as applied above, teaches an apparatus as claimed except for the specific recitation of the transparent bin.
However, it was known and conventional in the art to make the collection of chambers of the vacuum cleaners transparent as evidenced by almost all modern vacuum cleaners.
It would have been obvious to an ordinary artisan at the time the invention was made to make the collection bin 26 of the apparatus of JP 2003-010076 transparent to enable the user to determined the level of the collected debris.

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2003-010076 in view any one of Rau et al (US 2006/0048331), Knopow et al (2011/0004342) and Harwig et al (US 2006/0293809).
JP 2003-010076, as applied above, teaches an apparatus as claimed except for the specific recitation of the nozzle to dispense fluid and another bin configured to store the fluid.
However, it was known to provide cleaning devices with nozzles and bins to dispense fluids on the floor as evidenced by Rau et al, Knopow et al and Harwig et al.
It would have been obvious to an ordinary artisan at the time the invention was made to provide the cleaning device of JP 2003-010076 with nozzles and bins to dispense fluids on the floor as taught by Rau et al, Knopow et al and Harwig et al in order to enhance the cleaning ability of the device of  JP 2003-010076.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to cleaning devise and methods of their use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711